Citation Nr: 1815022	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  10-49 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 


INTRODUCTION

The Veteran had active duty service from March 2000 to July 2000 and from October 2000 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In February 2017, the Veteran testified at a hearing at the RO before a Veterans Law Judge who is no longer employed by the Board.  In January 2018, the Veteran was informed by letter that the Veterans Law Judge (VLJ), who conducted the February 2017  hearing, was no longer employed at the Board.  He was given 30 days to request another hearing.  The Veteran did not respond within 30 days; therefore, his right to another hearing is deemed waived.

The Board previously remanded this matter for additional development in June 2017.  The issue of entitlement to service connection for a left shoulder disability was remanded for additional development.  A November 2017 rating decision granted service connection for left shoulder arthritis.  The grant of service connection for a left shoulder disorder constitutes a full grant of the benefit sought. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded the claim for service connection for sleep apnea to obtain a VA examination.  The Veteran had a VA examination in July 2017.  The examiner indicated that the Veteran does not have a current diagnosis of sleep apnea.  The examination report shows that the Veteran has never had a sleep study.  

Of note, VA medical records dated in January 2016 show that a physician diagnosed "apneic episodes" and opined that the Veteran may need a sleep study.    

The Board finds that a remand is necessary so that the Veteran may be afforded a VA examination, including a sleep study, to determine whether he currently has sleep apnea and to obtain an etiology opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a physician with expertise in sleep medicine to determine the nature and etiology of the Veteran's sleep apnea.  The claims file must be reviewed in conjunction with the examination.  All necessary tests and studies should be performed, including a sleep study.  After reviewing the claims file and examining the Veteran, the examiner should address the following questions:

a.  Provide an opinion as to whether sleep apnea began during active service or is related to any incident of service.

b.  Provide an opinion as to whether sleep apnea is proximately due to his service-connected PTSD.

c.  Provide an opinion as to whether sleep apnea is aggravated (worsened) by service-connected PTSD.

d.  Provide an opinion as to whether sleep apnea is proximately due to chronic pain from service-connected disabilities.

e.  Provide an opinion as to whether sleep apnea is aggravated by his chronic pain from service-connected disabilities.

The examination report must include a complete rationale for all opinions offered.

2.  Then, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



